Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 06/18/2021, the application has been examined.  Claims 1-19 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,121,299. This is a statutory double patenting rejection.
Claims 1-19 of instant application 17/351,762 are exact duplicates of claims 1-19 of prior U.S. Patent No. 10,121,299.  
The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,984,521.
Claim 1 of the ‘521 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area, (b) determining a current location of the individual (preamble).  Claim 1 of the ‘521 patent does not specify electronically forwarding.  Claim 2 of the ‘521 patent claims the electronically forwarding of instant claim 1.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 2 of the ‘521 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Also, determining location by the system is claimed in claim 2 of the ‘521 patent.  
Any further differences would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, determining location by the app or system is claimed in claims 14-16.
The other claims correspond as listed below in the table.

Claim 1-2 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,043,050.
Claim 1 of the ‘050 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area, (b) determining a current location of the individual (preamble).  Claim 1 of the ‘050 patent does not specify electronically forwarding.  Claim 3 of the ‘050 patent claims the electronically forwarding of instant claim 1.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 3 of the ‘050 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Also, determining location by the system is claimed in claim 2 of the ‘521 patent.  
Any further differences would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, determining location by the app or system is claimed in claims 14-16.
The other claims correspond as listed below in the table.



Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,121,299.
Claims 1-19 of the ‘299 patent appear to be exact duplicates of instant claims 1-19.  The examiner has thoroughly reviewed the claims and found no differenced.  If the examiner has missed any differences, such differences are considered to minor variations that would have been obvious to one of ordinary skill in the art. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,838,849.
Claim 1 of the ‘849 patent claims a method comprising receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area and electronically forwarding signal to a system to determine the current location and provides further limitations.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘849 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   
The other claims correspond as listed below in the table.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,016.
Claim 1 of the ‘016 patent claims a method comprising receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area and electronically forwarding signal to a system to determine the current location and provides further limitations.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘016 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   
The other claims correspond as listed below in the table.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,536,813.
Claim 1 of the ‘813 patent claims a method comprising receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area and electronically forwarding signal to a system to determine the current location and provides further limitations.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘813 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   
The other claims correspond as listed below in the table.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,049,615.
Claim 1 of the ‘615 patent claims a method comprising receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area and electronically forwarding signal to a system to determine the current location and provides further limitations.  
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘615 patent the broader limitations of instant claim 1, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   
The other claims correspond as listed below in the table.
17	  	9		11		10		
351762	984521	043050	121299	
1	  	2		3		1		
2	  	2(in 1)		3		2		
3	  	3		-		3			
4	  	4		-		4		
5	  	5		-		5		
6		6		-		6		
7		7		-		7		
8		9		-		8			
9		10		-		9		
10		2(in 1)		3(in 1)		10		
11		2(in 1)		3(in 2)		11		
12		5		3		12		
13		11/12/13	4		13		
14		-		3		14		
15		-		-		15		
16		-		-		16		
17		-		-		17		
18		-		-		18		
19		-		-		19		


17	  	9		10	   	10	       	11
351762	838849	292016  	035813	049615
1	  	1		1		1		1
2	  	1		2		2		1		
3	  	2		4		7		2	
4	  	3,4,5		5,6,7		8,9,10		3,4,5
5	  	4,5		6,7		9,10		4,5
6		5		7		10		5
7		6		8		11		6
8		9		11		1		9		
9		8		10		13		8	   
10		1		12	  	3		10
11		1		2		4		11
12		10		3		6		1
13		11		13		5		12
14		-		15		14	   	13
15		-		16		15		14
16		-		17,18		16,17		15,16
17		-		18		17		16
18		-		19		14		17
19		-		20		18		18



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Masuoka (US 2005/0136845), Padgett (US 2014/0122148), Bridgelall (US 2006/0033609), Krumm (US 2006/0046709), Jones (US 2006/0095348) and Kolavennu (US 2007/0132576) disclose locator/beacon methods.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/29/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683